DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I comprising claim 1-9 and Species I consisting of the embodiment as disclosed in Figures 1-9 in the reply filed on 10/26/2022 is acknowledged.  Claim 10-20 are unelected and are not treated on the merits.  The traversal is on the ground(s) that claim 1 and 10 are drawn to a product and a use of the said product.  This is not found persuasive because claim 1 reads on a linkage type misalignment material discharge structure mechanism and claim 10 reads on a tableware taking device which in addition comprises a linkage type misalignment material discharge structure mechanism which are two different apparatuses.  Species I comprises a distinct embodiment as shown in Figures 1-9, Species II and III disclose a similar linkage type misalignment material discharge structure mechanism with different actuating mean to initiate the dispensing cycle.  
The requirement is still deemed proper and is therefore made FINAL.

Newly submitted claims 7-9 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 7-9 recite structure not present in the elected Species I, the claims read on the embodiments of species II and III which are not elected.
Accordingly, claims 7-9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “a clamping groove,” as recited in claim 1 line 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “wherein the first material discharge portion and the second material discharge portion are concave notches on the first support sheet and the second support sheet,” as recited in claim 2 lines 1-3 must be shown or the feature(s) canceled from the claim(s).  Currently the first material discharge portion and the second material discharge portions are shown as a cord removed from the circular support sheet which is not a concave portion. No new matter should be entered.

Therefore, the limitations “wherein the first support portion is a convex portion protruding on the first support sheet, while the second material discharge portion is a concave notch on the second support sheet,” as recited in claim 3 lines 1-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “concave notch,” as recited in claim 4 line 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “positioning pin,” as recited in claim 7 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “gear rack,” “pull gear,” “a motor,” and “a pull gear to roll” as recited in claim 8 lines 3-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “second pull portion,” “fixation pin,” “pulling device,” and “a pull gear to roll” as recited in claim 9 lines 2-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Phinney (US 2,149,099)(alone).

Referring to claim 1.  Phinney discloses a linkage-type misalignment material discharge structure (see Figure 5) comprising a support block (65) and a drive element (72; Figure 9); wherein the support block (65) further comprises a rotation shaft (63; Figure 13), a first support sheet (68) and a second support sheet (67) stacked on the rotation shaft (63) successively; wherein the first support sheet (68) comprises a first support portion (top surface of 68) for supporting a material and a first material discharge portion (truncated portion of 68; Figure 7 and 13) for discharging the material, the second support sheet (67) comprises a second support portion (top surface of 67) for supporting the material and a second material discharge portion (truncated portion of 67; Figure 7 and 13) for discharging the material; wherein the first material discharge portion (truncated portion of 68; Figure 7 and 13) and the second material discharge portion (truncated portion of 67; Figure 7 and 13) are misaligned in a perpendicular direction (misaligned by about 45 degrees as seen in Figure 7); wherein one end of the rotation shaft (63) is connected with a swing rod (69; Figure 13) provided with a clamping groove (screw grooves for mounting to shaft; Figure 9), 

the drive element (72; Figure 9) is provided with a position limitation column (screws) matched with the clamping groove (screw grooves for mounting to shaft; Figure 9); wherein the support block (65) is rotated for discharging the material under a drive of the drive element (72; Figure 9).
Phinney does not disclose wherein the first material discharge portion and the second material discharge portion are misaligned in a perpendicular direction.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Phinney to include the first material discharge portion and the second material discharge portion as being misaligned in a perpendicular direction of 90 degrees as opposed of the disclosed 45 degrees because the amount of rotation required to dispense a material can be extended thus allowing more time to dispense a stacked material.

Referring to claim 2.  Phinney discloses a linkage-type misalignment material discharge structure (see Figure 5) comprising
wherein the first material discharge portion (truncated portion of 68; Figure 7 and 13) and the second material discharge portion (truncated portion of 67; Figure 7 and 13) are concave notches (cord portions of 67 and 68) see drawing objection above, feature not shown) on the first support sheet (68) and the second support sheet (67) respectively.

Referring to claim 3.  Phinney discloses a linkage-type misalignment material discharge structure (see Figure 5) comprising
wherein the first support portion (top surface of 68) is a convex portion protruding on the first support sheet (see profile of 68), while the second material discharge portion (truncated portion of 67; Figure 7 and 13) is a concave notch on the second support sheet (cord portions of 67).

Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (see drawing objection above), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651